United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      January 26, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-30587
                             Summary Calendar


EDGAR HERRERA VILLATORO,

                                         Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                            (2:03-CV-1284)
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Edgar Herrera Villatoro, federal prisoner

# 97107-079, is appealing the district court’s dismissal of his

Bivens1   civil    rights   complaint   for   failure   to   state    a   claim

pursuant to 28 U.S.C. § 1915(e)(2).

     Villatoro has failed to address any of the issues raised in

the district court or its dismissal of his complaint for failure to

state a claim on which relief can be granted.           Although we apply


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
less stringent standards to parties proceeding pro se than to

parties represented by counsel and liberally construe the briefs of

pro se litigants, such parties still must brief the issues and

reasonably comply with the requirements of FED. R. CIV. P. 28.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).     Claims not

adequately argued in the body of the brief are deemed abandoned on

appeal.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

As Villatoro has not briefed any of his claims, we deem them to

have been abandoned on appeal.   Id.

     The district court’s dismissal of the complaint is AFFIRMED.

     Villatoro’s motion for leave of court to file a supplement and

amended brief pursuant to appellate procedure under Rule 28(j) is

DENIED.




                                 2